Citation Nr: 1433165	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a disability manifested by recurrent fevers.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1986 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was afforded a personal hearing in June 2011 before the Board.  The transcript is of record.

In October 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The AMC continued the previous denial in a February 2013 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

A disability manifested by recurrent fevers was not caused by the Veteran's service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a disability manifested by recurrent fevers have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial decision in this matter, a February 2007 letter advised the Veteran of the evidence needed to substantiate his claim.  This letter also advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.

In addition to these notification letters, at a preconference held in connection with the June 2011 Board hearing, and during the hearing itself, the Veterans Law Judge discussed the issue on appeal with the Veteran.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These discussions resulted in no indication of relevant, outstanding evidence which had been overlooked with respect to any of the issues adjudicated in this decision.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, all pertinent medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA examination in December 2011.  Pursuant to the October 2012 Board remand, the RO afforded the Veteran an additional examination in November 2012.  The Veteran was further evaluated by an Infectious Diseases Specialist in January 2013.  The Board finds that, together, the November 2012 examination and January 2013 evaluation substantially complied with the Board's remand directives and assured the Board that the examiner considered all the pertinent evidence of record and provided a complete rationale for the evaluation provided.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand not required where Board's directors were substantially complied with); Barr, supra.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition . . . for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

There are, however, clear limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

III.  Analysis

The Veteran asserts that he has a recurrent fever of unknown origin that began after a tour of duty in Honduras for which service connection should be granted.  At the Veteran's June 2011 Board hearing, he testified that in the years following service, he continued to have full-blown flare-ups of the fever at least twice yearly with monthly episodes of drenching sweats.

Service treatment records document that the Veteran presented with complaints of fever, body aches, sweats, and chills in January 1991, February and March 1992, and June 1997.  The Veteran underwent diagnostic work-up for his symptoms but no assessment other than recurring fever, or fever of unknown origin was rendered.  

After service, the Veteran presented with complaints of fever, chill, and sweats in April 2008.  CT scan of the chest revealed bilateral pulmonary nodules and ill-defined subpleural reticular nodularity of right upper lobe and right middle lobe, suggesting an inflammatory or infectious process.

In December 2008, the Veteran underwent a follow up CT scan of the chest, which revealed interval resolution of the previously noted reticular and interstitial opacities within the right upper and middle lobes.  The examiner stated that this likely represented resolution of infection or inflammation. 

In September 2009, the Veteran sought private treatment for a chronic cough.  The examiner referenced a history of fever of unknown origin.  The Veteran stated that his fevers were a lot better than they used to be but that occasionally his temperature would go up to 102 degrees.  He also stated that he had been to an infectious disease specialist and that everything had been negative.  Following examination, impressions were chronic cough, etiology not clear, possible occult asthma possibly related to infectious etiology, and history of pulmonary nodules.  The examiner suggested that a bronchoscopy be considered to possibly find a source for a fever of fungal or bacterial origin, etc.

On October 2009 follow up, the private examiner noted symptoms of intermittent night sweats for the prior 20 years related to some "jungle-like" infection that the Veteran had contracted.  On this occasion, diagnoses included history of left lower lung granulomas likely due to prior infection.

On November 2012 VA examination, the Veteran reported that since his return from Honduras, he has had a recurrent flu-like illness with fevers, chills, and sweats which occur every 6 months associated with myalgia.  He denied associated respiratory or abdominal symptoms.  In addition, he reported drenching sweats once a month which caused him to feel dehydrated for a couple days.  He had not seen a doctor for his symptoms since an ER visit 4 years earlier when he was told he had a viral infection and was given IV fluids.  He stated that he does not check his temperature any longer when his symptoms occur and he does not go to the doctor as he has had extensive work ups in the past that have been unrevealing.

The Veteran was further evaluated by an Infectious Disease specialist in January 2013.  After review of the claims file, assessment of the Veteran, and further laboratory testing, the specialist stated that the etiology of previously documented fevers is likely related to acute, self-limiting conditions.  The specialist further stated that there is no objective evidence to support a lung disorder as a residual of the Veteran's 1991 condition.  The specialist reasoned that the appearance of pulmonary nodules in 2008 and their subsequent improvement is compatible with an acute episode of inflammation/infection proximate to the initial radiographic abnormalities.  Further, the Veteran's medical records have chest x-ray reports for 1992, 1999, 2003 and 2007 without evidence of pulmonary nodules or granulomas.

Upon review of the evidentiary record, the Board finds that service connection is not warranted for a disability manifested by recurrent fevers.

The medical evidence of record does not show a clear diagnosis of a disability for which service connection may be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

The Board acknowledges that the Veteran's statements describing his recurrent symptoms of fever, chills, and night sweats are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  VA, however, does not generally grant service connection for symptoms alone, without an identified basis for symptoms. For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself, constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 285 (1999). 

Furthermore, although the Veteran is competent and credible to report symptoms he experienced while in service and since service, he is not competent to offer a diagnosis or provide an opinion as to the etiology of his recurrent fevers.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, there is no medical opinion of record that supports the Veteran's claim for service connection.  Significantly, the January 2013 Infectious Disease Specialist opined that the Veteran's fevers are likely related to acute, self-limiting conditions, that there is no objective evidence to support a lung disorder as a residual of the Veteran's 1991 condition.  The Board finds the VA examiner's opinion to be of great probative value as it was based on examination of the Veteran, his documented medical history (both in-service and after service), and it was supported by a rationale.  Notably, there are no medical opinions of record to the contrary.

Accordingly, the Board concludes that the preponderance of evidence is against the claim for service connection for a disability manifested by recurrent fevers.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  Because the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that the benefit of the doubt rule is not for application when the preponderance of the evidence is found to be against the claimant); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by recurrent fevers is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


